Citation Nr: 1644381	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disorder only as secondary to service connected bilateral knee and foot disabilities.

2.  Entitlement to service connection for bilateral feet hammer toes only as secondary to service connected bilateral knee and foot disabilities.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to a temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008.

5.  Entitlement an increased rating for right knee limitation of flexion associated with arthritis, rated as 10 percent disabling prior to October 1, 2012 and zero percent thereafter.

6.  Entitlement an increased rating for left knee limitation of flexion associated with arthritis, rated as 10 percent disabling prior to October 1, 2012 and zero percent thereafter.

7.  Entitlement to an evaluation in excess of 30 percent for right knee limitation of extension associated with arthritis from November 24, 2009; an entitlement to a rating in excess of 10 percent from October 1, 2012 to July 20, 2015; and an entitlement to an evaluation in excess of 20 percent from July 21, 2015 and thereafter.

8.  Entitlement to an evaluation in excess of 10 percent for left knee limitation of extension associated with arthritis from November 24, 2009; and an entitlement to an evaluation in excess of 20 percent from July 21, 2015 and thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) from January 2009, January 2012, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This case was previously before the Board in May 2015.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran testified at a hearing at the RO in March 2010 before a Decision Review Officer.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran is already in receipt of a TDIU, effective April 22, 2013.

The claims of entitlement to increased ratings for left and right knee disabilities, service connection for a back disorder and for bilateral hammertoes, and the issue of entitlement to temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's fibromyalgia did not have its onset during her active service, was not caused by her active service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by letters dated in May 2008 and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the July 2015 VA examination and opinion are adequate as the examiner considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain VA examinations and opinions regarding the Veteran's service connection claims.  In this regard, the Board notes that in July 2015 the Veteran underwent VA examinations and VA records were obtained in June 2015.  Accordingly, all directives have been met.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service events, the Veteran's alleged symptoms, and all medical treatment since that time.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claims," including what various healthcare professionals had told the Veteran about her conditions, were also discussed.  See Bryant, 23 Vet. App. at 497.  A deficiency was found in the medical evidence, and the claim was remanded to correct such deficiency.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

At the January 2015 Board hearing the Veteran stated that her fibromyalgia had caused her to hurt all over her body.  She stated that it was difficult for her doctors to originally diagnose it and provide treatment as she had multiple disabilities to deal with.  The Veteran did not discuss fibromyalgia at her March 2010 RO hearing.

STRs, including the Veteran's service separation examination, are negative for any findings or diagnoses related to fibromyalgia.  

At a February 2011 VA general medical examination the Veteran stated that she "hurts all over all of the time" and that in 2006 she began to have stiffness in her joints.  The examiner indicated that he was not able to elicit muscle tenderness or trigger points consistent with a diagnosis of fibromyalgia.

A VA medical record received in February 2012 indicated that the Veteran had been diagnosed with fibromyalgia in August 2008.

At a July 2015 VA examination it was noted that the Veteran had a current diagnosis of fibromyalgia, and likely had it as of 2008.  The examiner reviewed the Veteran's medical history, which included an August 2008 rheumatology record that had noted that the Veteran had described all over pain worsening over a 2-3 year time frame.  The August 2008 medical record noted that the Veteran had polyarthralgia with fatigue and fibromyalgia like pain.  An October 2008 medical record indicated that the examiner had agreed with an assessment of fibromyalgia.  The examiner opined that the Veteran's fibromyalgia was less likely than not causally related to activities while in military service.  In providing a rationale, the July 2015 VA physician indicated that fibromyalgia seldom had a clear known "cause," and in fact, part of the diagnostic criteria was pain not explained by other causes.  The symptoms, according to the July 2015 VA physician, were not present in the Veteran's military service records and the Veteran had not contended to the July 2015 VA examiner that the type of pain currently described as "fibromyalgia" was present in the 1990s.  Finally, it was noted that no specific event, activity, trauma or illness in service would have manifested in the Veteran's current fibromyalgia.  The VA examiner then opined that fibromyalgia was not secondary to, nor aggravated by, her service related bilateral knee or bilateral plantar fasciitis disabilities, noting that there was no "medical pathophysiologic" connection between the above conditions and that fibromyalgia involves chronic unexplained soft tissue pain in diffuse patterns that are unrelated to osteo-arthritis or plantar fasciitis.  

The Board finds that there is a current diagnosis of fibromyalgia.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The July 2015 VA physician stated that the Veteran has a current diagnosis of fibromyalgia.  Accordingly, the first element of service connection is met.

The Board does not find, however, that there is an in-service event.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  As noted, STRs do not reflect complaints, treatment, or diagnoses of fibromyalgia.  The discharge examination is silent for any such reports, which weights against such a finding.  Significantly, the July 2015 VA examiner indicated that fibromyalgia symptoms were not present in the military service records and that the Veteran did not contend to the examiner that the type of pain currently described as fibromyalgia was present in the 1990s.  The examiner concluded by noting that no specific event, activity, trauma or illness in service would have manifested in the Veteran's current fibromyalgia.  Moreover, the Veteran herself reported in a 2008 medical record that the stiffness had begun 2 or 3 years earlier, placing the date of onset of those symptoms in approximately 2005, or almost 8 years post-service discharge.  Accordingly, the in-service aspect of service connection is not met.

The third element of service connection is also not because the preponderance of the evidence indicates that fibromyalgia is not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  In the July 2015 VA examination report, the examiner provided a negative nexus opinion, finding that there was nothing in service that would have caused fibromyalgia or nothing indicating that it was manifest in service.  The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the most probative evidence of record indicates that the fibromyalgia is not related to service on a direct basis.

As for secondary service connection, the July 2015 examiner opined that the fibromyalgia was not secondary to, nor aggravated by, the Veteran's service related bilateral knee or bilateral plantar fasciitis disabilities.  The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the Board finds that service connection on a secondary basis is not warranted.  

While the Veteran has provided credible testimony of fibromyalgia symptoms and her belief that it is due to her service-connected disabilities or active service, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to provide an etiology of her fibromyalgia.  That is a complex medical determination that is not lay observable as it is internal, and involves ruling out other disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Furthermore, the Veteran's opinion is outweighed by the July 2015 VA physician's detailed opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

As the preponderance of evidence is unfavorable to the claim, service connection for fibromyalgia is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for fibromyalgia is denied.

REMAND

First, remand is required regarding the issues of entitlement to increased ratings for bilateral knee disabilities to obtain an adequate examination.  Although a July 2015 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's knees in passive motion.  Accordingly, the Veteran should be afforded another VA examination.

Second, regarding the claim for service connection for a back disorder, remand is required to obtain an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  There are multiple etiological opinions of record - the Board finds, however, that there remains confusion regarding whether the back disorder is caused or aggravated by the service-connected plantar fasciitis and bilateral knee disabilities.  

At the January 2015 Board hearing the Veteran stated that her back problems were caused or related to the problems she was having with her bilateral knees and feet and the altered gait that resulted from those disabilities.  At a May 2008 VA examination the diagnosis was lumbago.  The examiner opined that the back disability was less likely than not the result of her service-connected bilateral knee or foot disabilities, finding that it was most likely secondary to the Veteran's body habitus and poor body mechanics.  The May 2008 VA examiner did not address the matter of aggravation.

At an August 2010 VA examination, the diagnosis was thoracolumbar muscle strain/pain.  The examiner concluded that it was very unlikely that the Veteran's back disability was due to her obesity.  Instead, the examiner indicated that it was most likely associated with her biomechanics of walking as well as aggravated by movements of her lower back.  The examiner did not address if the biomechanics of walking including effects of the service-connected plantar fasciitis and/or bilateral knee disabilities.  

At a July 2015 VA examination the diagnosis was lumbago.  The examiner opined that there was no causative or aggravating relationship between the back complaints and the Veteran's altered gait due to the service connected knee and plantar conditions.  The examiner noted that while the Veteran's back complaints started after her knee and foot complaints, that in itself did not show causation and that the medical literature did not support a relationship between limping and back pain.  The examiner acknowledged conflicts in previous exams, but it was his opinion that back pain was tremendously common and quite frequently does not have an identifiable cause.  The examiner did not address the prior etiological opinions.  Thus, although the 2015 VA examiner appeared to find that the prior opinion was positive, that is unclear, and the examiner did not adequately address aggravation. 

Third, remand is required regarding the claim for service connection for bilateral hammer toes for an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl, 21 Vet. App. at 125.  There are multiple etiological opinions of record - the Board finds, however, that there remains confusion regarding whether the hammer toes are caused or aggravated by the service-connected plantar fasciitis and bilateral knee disabilities.  

The Veteran contends that she developed hammer toes as a result of an altered gait caused by her service-connected bilateral knee and/or plantar fasciitis disabilities.  As noted, service connection is in effect for bilateral knee arthritis and bilateral foot plantar fasciitis.  At the January 2015 Board hearing the Veteran stated that a VA podiatrist had told her that the reason why she had developed hammer toes was because she was compensating for the pain that she had on the inside of her knees, forcing the Veteran to walk on the outside, which had started "curling my toes up."

At an August 2010 VA examination the examiner opined that the right and left hammer toe disabilities were not secondary to the service-connected bilateral plantar fasciitis and/or arthritis of the knees.  The examiner indicated that "[c]ongential, body habitus and biomechanics of walking are far more likely contributing factors to this condition."  This opinion does not address aggravation and it is unclear because the biomechanics of walking would seem to include disabilities of the feet and knees.

At a July 2015 VA foot examination the diagnosis was left and right hammer toes.  The examiner opined that it was less likely than not that the current right and left hammertoe conditions were causally related to or aggravated by service connected knee and plantar fasciitis disabilities.  The examiner's rationale was that although the Veteran reports that she was told by a podiatrist that the outer toes curled up in response to tight arches and gait disturbance from the knees, this is not a valid scientific explanation for hammertoes.  The examiner elaborated that the condition is generally considered idiopathic (occurs spontaneously), without root extrinsic causes or risk factors other than family history, a high arch (not fasciitis) and, perhaps, poor footwear choice.  There is no evidence to suggest causal link to her service connected conditions.  This opinion does not address the fully address the prior opinions, to include the 2010 examination that appears at least nominally to be positive.  Remand for clarification is thus required.

Fourth, remand is required regarding the issue of entitlement to temporary total rating for convalescence following arthroplasty of the right fourth and fifth toes on May 16, 2008, in light of the Board's remand of the issue of service connection for left and right hammer toes.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 24, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left and right knee disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of the knees motion in active and passive motion and in weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, obtain an etiological opinion regarding the etiology of the Veteran's back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, one must be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether the Veteran's back disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by the service-connected bilateral knee and feet disabilities.  

The examiner must address the following:  1) the Veteran's lay statements that her back problems were caused or related to the problems she was having with her knees and bilateral plantar fasciitis and the altered gait that resulted from those disabilities; 2) the May 2008 VA examination report opinion that the back disability was less likely than not the result of her service-connected bilateral knee or foot disabilities, finding that it was most likely secondary to the Veteran's body habitus and poor body mechanics; 3) the August 2010 VA examination report finding that the back disability was not due to the Veteran's obesity, but was most likely associated with the "biomechanics of walking (which would seem to include the effects of the service-connected plantar fasciitis and/or bilateral knee disabilities); and 4) the July 2015 VA examination report opinion that there was no causative or aggravating relationship between the back complaints and the Veteran's altered gait due to the service connected knee and feet conditions.  

5.  After any additional records are associated with the claims file, obtain an etiological opinion regarding the etiology of the Veteran's hammertoes.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, one must be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether the Veteran's bilateral hammertoes are at least as likely as not (50 percent or greater probability) caused or aggravated by the service-connected bilateral knee and feet disabilities.  

The examiner must address the following:  1) the Veteran's lay statements that the hammer toes are a result of an altered gait caused by her service-connected bilateral knee and/or plantar fasciitis disabilities; 2) the August 2010 VA examination report opinion that the bilateral hammer toe disabilities were not secondary to the service-connected bilateral plantar fasciitis and/or arthritis of the knees, but were more likely due to congenital factors, body habitus, and biomechanics of walking (which would seem to include the service-connected feet and knee disabilities); 3) the July 2015 VA foot examination report opinion that it was less likely than not that the bilateral hammertoes were causally related to or aggravated by service connected knee and plantar fasciitis disabilities. 

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


